            Case
 Fill in this       15-41811
              information              Doc
                          to identify the case:       Filed 08/02/19        Entered 08/02/19 13:58:45                 Desc Main
                                                          Document          Page 1 of 5
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1               Paul Bartkus, Jr.
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Worcester                           MA
                                         ______________________ District of __________
                                                                             (State)
 Case number            15-41811-EDK
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information


                                  Nationstar Mortgage LLC d/b/a Mr. Cooper                                      Court claim no. (if known):
 Name of creditor:                ______________________________________                                        4
                                                                                                                _________________
                                                                                       8
                                                                                       ____ 1____ 0____ 7____
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                154 Bean Porridge Hill Road
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                   Westminster             MA        01473
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:              ____/_____/______
                                                                                 MM / DD / YYYY

  
  X     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)   $ 32,953.62
                                                                                                                                    __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)     (1,244.38)
                                                                                                                                  $ __________

        c. Total. Add lines a and b.                                                                                        (c)   $ 31,709.24
                                                                                                                                    __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became              07 01 2018
                                                                                 ____/_____/______
        due on:                                                                  MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
             Case 15-41811                     Doc          Filed 08/02/19           Entered 08/02/19 13:58:45                 Desc Main
                                                                Document             Page 2 of 5

Debtor 1        Paul                            Bartkus, Jr.
                _______________________________________________________                                                15-41811-EDK
                                                                                               Case number (if known) _____________________________________
                First Name       Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  
  X      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               __________________________________________________
                 /s/ Megan O'Keefe Manzo (BBO#652522)
                   Signature
                                                                                               Date    8 2 2019
                                                                                                       ____/_____/________




 Print            Megan               O'Keefe        Manzo
                  _________________________________________________________                    Title   Attorney for Creditor
                                                                                                       ___________________________________
                   First Name                       Middle Name         Last Name



                             Guaetta and Benson, LLC
 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:


                    73 Princeton Street, Suite 208
 Address           _________________________________________________________
                   Number                  Street


                    North Chelmsford               MA      01863
                   ___________________________________________________
                   City                                                 State       ZIP Code



                    978     250-0999                                                                   bankruptcy@guaettalaw.com
 Contact phone     (______) _____– _________                                                   Email ________________________




Form 4100R                                                         Response to Notice of Final Cure Payment                                       page 2
                                                                 Case 15-41811        Doc       Filed 08/02/19     Entered 08/02/19 13:58:45          Desc Main
                                                                                                    Document       Page 3 of 5




                                              Post-Petition Ledger
                           Paul Bartkus, Jr
     Filed By:                                                                Payment Changes
                                  0
  Case Number:               15-41811            From Date         To Date            Total Amount               P&I Total
                                                                                                                                  Total amount received
                                                                                                                                  on post as per system       $      73,961.80
                                                                                                                                  (Column B)
    Filing Date:             9/24/2015           1-Oct-15          1-Feb-16            $1,653.06
                                                                                                                                  Total amount should be
                                                                                                                                                              $      72,717.42
                                                                                                                                  received till NOFC filed.
                                                 1-Mar-16          1-Feb-17            $2,147.56
 Payments in POC:                                1-Mar-17          1-Jun-18            $2,438.84                                  Difference                  $       1,244.38
First Post Due Date:         10/1/2015




                                                                 Post Petition                                                         Payment Applied        Additional Escrow   Fees/Costs/Corp   Payment       LSAM BR Suspense
       Date                Amount Received      Applied To                        Post Suspense Balance          Comments
                                                                 Amount Due                                                            (P&I and Escrow)           Applied             Applied       Suspense          Balance
                                                                                         $0.00                                                                                                          $0.00          $0.00
                                                                                         $0.00                                                                                                          $0.00          $0.00
                                                                                         $0.00                                                                                                          $0.00          $0.00
                                                                                         $0.00                                                                                                          $0.00          $0.00
     10/08/15          $             3,000.00    10/01/15    $         1,653.06        $1,346.94                                                                                                    $3,000.00        $3,000.00
     10/12/15                                                                          $1,346.94                  2051.94          $              2,268.04                                          ($2,268.04)       $731.96
     11/16/15          $             2,268.04    11/01/15    $         1,653.06        $1,961.92          $              216.10                                                                     $2,268.04        $3,000.00
     12/01/15          $             2,268.04    12/01/15    $         1,653.06        $2,576.90          $            2,809.30                                                                     $2,268.04        $5,268.04
     01/04/16          $             2,268.04    01/01/16    $         1,653.06        $3,191.88                   731.96                                                                           $2,268.04        $7,536.08
     01/27/16                                    02/01/16    $         1,653.06        $1,538.82                                   $              2,268.04                                          ($2,268.04)      $5,268.04
     01/27/16                                                                          $1,538.82                                   $              2,268.04                                          ($2,268.04)      $3,000.00
     02/03/16                                                                          $1,538.82                                   $              2,268.04                                          ($2,268.04)       $731.96
     02/03/16                                                                          $1,538.82                                                                                  $       731.96     ($731.96)         $0.00
     02/08/16          $             2,268.04    03/01/16    $         2,147.56        $1,659.30                                                                                                    $2,268.04        $2,268.04
     02/09/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)        $0.00
     03/07/16          $             2,147.56    04/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $2,147.56
     04/04/16          $             2,147.56    05/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $4,295.12
     04/05/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)      $2,027.08
     05/05/16          $             2,147.56    06/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $4,174.64
     05/06/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)      $1,906.60
     06/23/16                                                                          $1,659.30                                                                                                        $0.00        $1,906.60
     06/27/16                                                                          $1,659.30                                                                                                        $0.00        $1,906.60
     07/01/16          $             2,147.56    07/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $4,054.16
     07/07/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)      $1,786.12
     07/29/16          $             2,147.56    08/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $3,933.68
     07/31/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)      $1,665.64
     09/06/16          $             2,147.56    09/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $3,813.20
     09/07/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)      $1,545.16
     10/03/16          $             2,147.56    10/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $3,692.72
     10/04/16                                                                          $1,659.30                                   $              2,268.04                                          ($2,268.04)      $1,424.68
     10/05/16                                                                          $1,659.30                                                                                                        $0.00        $1,424.68
     11/10/16          $             2,147.56    11/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $3,572.24
     12/12/16          $             2,147.56    12/01/16    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $5,719.80
     01/09/17          $             2,147.56    01/01/17    $         2,147.56        $1,659.30                                                                                                    $2,147.56        $7,867.36
     01/19/17                                                                          $1,659.30                                   $              1,653.06                                          ($1,653.06)      $6,214.30
     01/26/17                                                                          $1,659.30                                   $              1,653.06                                          ($1,653.06)      $4,561.24
     01/26/17                                                                          $1,659.30                                   $              1,653.06                                          ($1,653.06)      $2,908.18
     01/26/17                                                                          $1,659.30                                   $              1,653.06                                          ($1,653.06)      $1,255.12
     02/08/17          $             1,200.00    02/01/17    $         2,147.56         $711.74                                                                                                     $1,200.00        $2,455.12
     02/08/17          $             1,000.00                                          $1,711.74                                                                                                    $1,000.00        $3,455.12
     02/10/17                                                                          $1,711.74                                   $              2,147.56                                          ($2,147.56)      $1,307.56
     03/02/17          $             1,900.00    03/01/17    $         2,438.84        $1,172.90                                                                                                    $1,900.00        $3,207.56
     03/06/17                                                                          $1,172.90                                   $              2,147.56                                          ($2,147.56)      $1,060.00
     03/06/17          $               200.00                                          $1,372.90                                                                                                      $200.00        $1,260.00
     03/24/17                                                                          $1,372.90                                                                                                        $0.00        $1,260.00
     04/14/17          $             4,800.00    04/01/17    $         2,438.84        $3,734.06                                                                                                    $4,800.00        $6,060.00
     04/18/17                                    05/01/17    $         2,438.84        $1,295.22                                   $              2,147.56                                          ($2,147.56)      $3,912.44
     04/18/17                                                                          $1,295.22                                   $              2,147.56                                          ($2,147.56)      $1,764.88
     05/10/17          $                80.00                                          $1,375.22                                                                                                       $80.00        $1,844.88
     06/12/17          $             1,500.00    06/01/17    $         2,438.84         $436.38                                                                                                     $1,500.00        $3,344.88
     06/14/17                                                                           $436.38                                    $              2,147.56                                          ($2,147.56)      $1,197.32
     07/10/17          $             1,338.84                                          $1,775.22                                                                                                    $1,338.84        $2,536.16
     07/12/17                                                                          $1,775.22                                   $              2,147.56                                          ($2,147.56)       $388.60
     07/13/17          $             1,100.00    07/01/17    $         2,438.84         $436.38                                                                                                     $1,100.00        $1,488.60
     07/18/17                                                                           $436.38                                                                                                         $0.00        $1,488.60
     08/10/17          $             2,438.84    08/01/17    $         2,438.84         $436.38                                                                                                     $2,438.84        $3,927.44
     08/14/17                                                                           $436.38                                    $              2,147.56                                          ($2,147.56)      $1,779.88
     09/11/17          $             2,148.00    09/01/17    $         2,438.84         $145.54                                                                                                     $2,148.00        $3,927.88
     09/13/17                                                                           $145.54                                    $              2,147.56                                          ($2,147.56)      $1,780.32
     09/25/17                                                                           $145.54                                                                                                         $0.00        $1,780.32
     09/30/17          $             2,148.00                                          $2,293.54                                                                                                    $2,148.00        $3,928.32
     10/03/17                                                                          $2,293.54                                   $              2,147.56                                          ($2,147.56)      $1,780.76
     02/05/18          $             2,150.00    10/01/17    $         2,438.84        $2,004.70                                                                                                    $2,150.00        $3,930.76
     02/08/18                                                                          $2,004.70                                   $              2,147.56                                          ($2,147.56)      $1,783.20
     03/13/18          $             2,455.00    11/01/17    $         2,438.84        $2,020.86                                                                                                    $2,455.00        $4,238.20
     03/16/18                                                                          $2,020.86                                   $              2,438.84                                          ($2,438.84)      $1,799.36
     03/30/18                                                                          $2,020.86                                                                                                        $0.00        $1,799.36
     04/10/18                                                                          $2,020.86                                                                                                        $0.00        $1,799.36
     09/06/18                                                                          $2,020.86                                                                                                        $0.00        $1,799.36
     09/06/18          $             1,800.00    12/01/17    $         2,438.84        $1,382.02                                                                                                    $1,800.00        $3,599.36
     09/13/18                                                                          $1,382.02                                   $              2,438.84                                          ($2,438.84)      $1,160.52
     12/10/18          $             2,000.00    01/01/18    $         2,438.84         $943.18                                                                                                     $2,000.00        $3,160.52
     12/11/18                                                                           $943.18                                    $              2,438.84                                          ($2,438.84)       $721.68
     02/20/19                                                                           $943.18                                                                                                         $0.00         $721.68
     04/12/19          $             2,438.84    02/01/18    $         2,438.84         $943.18                                                                                                     $2,438.84        $3,160.52
     04/15/19                                                                           $943.18                                    $              2,438.84                                          ($2,438.84)       $721.68
     05/29/19          $             2,438.84    03/01/18    $         2,353.83        $1,028.19                                                                                                    $2,438.84        $3,160.52
     05/30/19                                                                          $1,028.19                                   $              2,438.84                                          ($2,438.84)       $721.68
     06/07/19          $             2,438.84    04/01/18    $         2,353.83        $1,113.20                                                                                                    $2,438.84        $3,160.52
                                         Case 15-41811   Doc    Filed 08/02/19   Entered 08/02/19 13:58:45   Desc Main
                                                                    Document     Page 4 of 5




06/10/19                                                  $1,113.20                                                                         $0.00      $3,160.52
06/10/19                                                  $1,113.20                                                                         $0.00      $3,160.52
07/02/19   $   2,438.84   05/01/18   $       2,353.83     $1,198.21                          $          2,438.84                            $0.00      $3,160.52
07/05/19                                                  $1,198.21                                                                         $0.00      $3,160.52
07/09/19   $   2,400.00   06/01/18   $       2,353.83     $1,244.38                                                                       $2,400.00    $5,560.52
07/10/19                                                  $1,244.38                                                                         $0.00      $5,560.52
07/17/19                                                  $1,244.38                                                                         $0.00      $5,560.52
                                                          $1,244.38                                                      $   (7,279.92)   $7,279.92   $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
                                                          $1,244.38                                                                         $0.00     $12,840.44
   Case 15-41811       Doc     Filed 08/02/19    Entered 08/02/19 13:58:45        Desc Main
                                   Document      Page 5 of 5


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

IN RE:

PAUL BARTKUS, JR.,                                          Chapter 13
     DEBTOR.                                                Case No. 15-41811--EDK


                                CERTIFICATE OF SERVICE

       I, Megan O’Keefe Manzo, as Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper,
hereby certify that I have this date served copies of the foregoing Response to Notice of Final
Cure Payment in reference to the above-captioned case, by mailing same first class, postage
prepaid (unless otherwise noted), upon the following parties:

Debtor
Paul Bartkus, Jr.
154 Bean Porridge Hill Road
Westminster, MA 01473

Counsel for Debtor
Michael Van Dam, Esq. (VIA ECF)

Trustee
Denise M. Pappalardo, Esq. (VIA ECF)

Assistant U.S. Trustee
Richard King, Esq. (VIA ECF)


DATED: August 2, 2019                               /s/ Megan O’Keefe Manzo
                                                    Megan O’Keefe Manzo
                                                    BBO# 652522
                                                    Guaetta and Benson, LLC
                                                    P.O. Box 519
                                                    Chelmsford, MA 01824
                                                    978-250-0999
                                                    bankruptcy@guaettalaw.com
